UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/10 (Unaudited) COMMON STOCKS (99.6%)(a) Shares Value Advertising and marketing services (0.2%) ValueClick, Inc. (NON) 59,337 $649,740 Aerospace and defense (0.6%) Alliant Techsystems, Inc. (NON) 9,244 620,827 Teledyne Technologies, Inc. (NON) 27,151 1,114,006 Airlines (0.6%) Republic Airways Holdings, Inc. (NON) 258,500 1,615,625 Automotive (0.7%) BorgWarner, Inc. (NON) 21,763 954,525 Harley-Davidson, Inc. 39,300 1,070,139 Banking (6.2%) Bancorp, Inc. (NON) 219,700 1,658,735 Bond Street Holdings, LLC 144A Class A (F)(NON) 38,819 795,790 Brookline Bancorp, Inc. 23,830 230,674 City Holding Co. 8,499 250,296 City National Corp. 22,918 1,298,763 Commerce Bancshares, Inc. 6,458 252,831 Cullen/Frost Bankers, Inc. 7,274 401,598 Danvers Bancorp, Inc. 43,481 713,088 East West Bancorp, Inc. 28,500 444,315 First Citizens BancShares, Inc. Class A 5,335 1,008,368 IBERIABANK Corp. 14,500 753,420 International Bancshares Corp. 21,312 369,550 NBH Holdings Co., Inc. 144A Class A(NON) 66,250 1,291,875 OmniAmerican Bancorp, Inc. (NON) 46,900 537,474 PacWest Bancorp 25,049 524,276 Popular, Inc. (Puerto Rico) (NON) 168,200 482,734 Provident New York Bancorp 188,898 1,752,973 Seacoast Banking Corp. of Florida (NON) 182,959 248,824 SVB Financial Group (NON) 42,877 1,851,858 Union First Market Bankshares Corp. 20,845 295,999 Webster Financial Corp. 49,690 926,222 Whitney Holding Corp. 64,713 525,470 Wilmington Trust Corp. 44,568 451,920 Biotechnology (0.3%) Cubist Pharmaceuticals, Inc. (NON) 36,461 786,828 Broadcasting (0.2%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 42,500 467,925 Building materials (0.9%) AAON, Inc. 23,264 578,343 Apogee Enterprises, Inc. 37,999 427,869 Mohawk Industries, Inc. (NON) 32,800 1,604,904 Cable television (0.3%) IAC/InterActiveCorp. (NON) 35,000 875,000 Chemicals (4.1%) American Vanguard Corp. 16,700 142,785 Ashland, Inc. 17,619 895,926 CF Industries Holdings, Inc. 3,005 243,976 Compass Minerals International, Inc. 11,851 837,747 Cytec Industries, Inc. 19,088 952,873 Eastman Chemical Co. 16,819 1,053,542 FMC Corp. 14,703 918,790 Innophos Holdings, Inc. 28,900 847,059 International Flavors & Fragrances, Inc. 16,862 765,198 Lubrizol Corp. (The) 11,902 1,112,718 Methanex Corp. (Canada) 43,200 968,976 Olin Corp. 38,502 781,591 OM Group, Inc. (NON) 19,079 515,133 Valspar Corp. 44,554 1,399,441 Coal (0.4%) James River Coal Co. (NON) 16,100 281,911 Massey Energy Co. 23,800 727,804 Commercial and consumer services (1.5%) Alliance Data Systems Corp. (NON) 19,259 1,107,007 Deluxe Corp. 33,746 694,493 Dun & Bradstreet Corp. (The) 12,228 835,906 Ennis Inc. 41,822 707,628 Global Cash Access, Inc. (NON) 98,028 402,895 Sotheby's Holdings, Inc. Class A 16,000 434,080 Communications equipment (1.3%) F5 Networks, Inc. (NON) 15,328 1,346,258 Netgear, Inc. (NON) 41,000 984,000 Syniverse Holdings, Inc. (NON) 53,725 1,199,679 Computers (3.8%) ANSYS, Inc. (NON) 41,035 1,844,523 Blackbaud, Inc. 48,293 1,144,061 Brocade Communications Systems, Inc. (NON) 195,508 967,765 Cogent, Inc. (NON) 21,884 196,737 Emulex Corp. (NON) 181,960 1,583,052 Logitech International SA (Switzerland) (NON) 81,251 1,278,891 Logitech International SA (Switzerland) (NON) 11,704 184,225 Polycom, Inc. (NON) 28,127 834,809 Quest Software, Inc. (NON) 45,500 917,280 Satyam Computer Services., Ltd. ADR (India) (NON) 191,400 947,430 Silicon Graphics International Corp. (NON) 84,200 656,760 Conglomerates (0.9%) AMETEK, Inc. 40,260 1,782,310 Harsco Corp. 27,600 639,216 Construction (0.9%) Chicago Bridge & Iron Co., NV (Netherlands) (NON) 54,539 1,227,673 Tutor Perini Corp. (NON) 68,354 1,317,865 Consumer (0.8%) CSS Industries, Inc. 21,977 396,026 Helen of Troy, Ltd. (Bermuda) (NON) 66,416 1,591,327 Hooker Furniture Corp. 19,634 232,074 Consumer goods (1.1%) Blyth, Inc. 10,228 404,517 Church & Dwight Co., Inc. 15,963 1,057,868 Weight Watchers International, Inc. 60,800 1,665,312 Consumer services (1.0%) Brink's Co. (The) 23,226 508,649 TrueBlue, Inc. (NON) 165,954 2,135,828 Electric utilities (3.3%) Allegheny Energy, Inc. 38,400 875,520 Alliant Energy Corp. 24,072 831,928 Black Hills Corp. 31,300 999,096 El Paso Electric Co. (NON) 55,300 1,188,950 Integrys Energy Group, Inc. 14,500 686,575 NSTAR 24,500 910,420 Pepco Holdings, Inc. 52,100 881,011 Pinnacle West Capital Corp. 27,300 1,039,857 PNM Resources, Inc. 63,100 746,473 Westar Energy, Inc. 45,500 1,086,540 Electrical equipment (0.6%) Hubbell, Inc. Class B 35,715 1,685,391 Electronics (2.6%) International Rectifier Corp. (NON) 56,100 1,095,633 Intersil Corp. Class A 76,907 873,664 Omnivision Technologies, Inc. (NON) 53,300 1,189,123 QLogic Corp. (NON) 70,142 1,116,661 Silicon Laboratories, Inc. (NON) 21,300 853,065 Synopsys, Inc. (NON) 54,231 1,184,405 Zoran Corp. (NON) 90,700 780,020 Energy (oil field) (2.1%) Basic Energy Services, Inc. (NON) 54,881 514,235 Cal Dive International, Inc. (NON) 39,800 235,616 Complete Production Services, Inc. (NON) 67,800 1,305,150 Global Industries, Ltd. (NON) 68,400 324,216 Helix Energy Solutions Group, Inc. (NON) 58,800 552,132 Hercules Offshore, Inc. (NON) 158,400 402,336 ION Geophysical Corp. (NON) 59,707 262,114 Key Energy Services, Inc. (NON) 82,558 797,510 Rowan Cos., Inc. (NON) 14,500 366,270 Superior Energy Services (NON) 24,100 549,239 Tidewater, Inc. 11,400 467,172 Energy (other) (0.2%) Headwaters, Inc. (NON) 191,664 663,157 Financial (0.4%) Broadridge Financial Solutions, Inc. 31,500 639,450 MGIC Investment Corp. (NON) 69,801 599,591 Financial (other) (0.4%) GATX Corp. 41,578 1,174,994 Forest products and packaging (0.9%) Packaging Corp. of America 26,051 625,224 Sealed Air Corp. 52,114 1,127,226 Sonoco Products Co. 23,148 756,940 Health-care services (5.0%) Amedisys, Inc. (NON) 15,400 404,558 AMERIGROUP Corp. (NON) 54,572 1,951,495 AMN Healthcare Services, Inc. (NON) 100,200 603,204 Centene Corp. (NON) 28,300 603,073 Coventry Health Care, Inc. (NON) 45,100 894,333 Cross Country Healthcare, Inc. (NON) 53,500 475,080 Gentiva Health Services, Inc. (NON) 40,000 825,200 Health Net, Inc. (NON) 42,200 993,810 Healthways, Inc. (NON) 64,700 921,328 Kindred Healthcare, Inc. (NON) 46,000 611,800 LifePoint Hospitals, Inc. (NON) 24,500 757,295 Medcath Corp. (NON) 42,257 374,397 Molina Healthcare, Inc. (NON) 42,145 1,256,342 Omnicare, Inc. 35,100 864,513 Parexel International Corp. (NON) 61,000 1,252,330 Res-Care, Inc. (NON) 88,900 872,998 Homebuilding (0.3%) NVR, Inc. (NON) 1,369 857,679 Household furniture and appliances (0.8%) American Woodmark Corp. 13,951 230,610 Whirlpool Corp. 24,900 2,074,170 Insurance (4.9%) American Financial Group, Inc. 25,383 748,037 Amerisafe, Inc. (NON) 14,796 265,736 Aspen Insurance Holdings, Ltd. (Bermuda) 23,575 644,776 CNA Surety Corp. (NON) 41,064 708,354 Delphi Financial Group Class A 36,325 942,634 Endurance Specialty Holdings, Ltd. (Bermuda) 25,679 990,953 Hanover Insurance Group, Inc. (The) 21,601 946,772 Harleysville Group, Inc. 10,535 331,642 HCC Insurance Holdings, Inc. 30,407 794,231 RenaissanceRe Holdings, Ltd. 14,537 831,807 Safety Insurance Group, Inc. 28,145 1,103,284 SeaBright Insurance Holdings, Inc. 39,345 322,236 Selective Insurance Group 62,873 978,304 Stancorp Financial Group 28,922 1,090,070 Universal American Financial Corp. (NON) 75,900 1,270,566 Validus Holdings, Ltd. (Bermuda) 23,351 580,039 W.R. Berkley Corp. 33,489 904,538 Investment banking/Brokerage (4.2%) Affiliated Managers Group (NON) 7,849 555,945 Calamos Asset Management, Inc. Class A 21,800 226,720 Eaton Vance Corp. 21,342 639,406 FBR Capital Markets Corp. (NON) 47,257 155,948 Federated Investors, Inc. 76,613 1,625,728 Jefferies Group, Inc. 29,806 735,910 Legg Mason, Inc. 26,500 765,585 optionsXpress Holdings, Inc. (NON) 71,600 1,116,960 SEI Investments Co. 101,200 1,941,016 TradeStation Group, Inc. (NON) 400,900 2,561,751 Waddell & Reed Financial, Inc. Class A 55,322 1,318,323 Leisure (0.5%) Polaris Industries, Inc. 22,300 1,331,310 Machinery (2.4%) AGCO Corp. (NON) 18,519 643,720 Applied Industrial Technologies, Inc. 70,206 1,965,768 Gardner Denver, Inc. 18,134 920,663 Kennametal, Inc. 42,600 1,166,814 Manitowoc Co., Inc. (The) 138,768 1,437,636 Regal-Beloit Corp. 6,496 395,152 Manufacturing (3.2%) Actuant Corp. Class A 240,900 4,967,358 EnPro Industries, Inc. (NON) 34,885 1,044,806 LSB Industries, Inc. (NON) 29,300 424,557 Oshkosh Corp. (NON) 44,200 1,519,596 Roper Industries, Inc. 15,550 971,875 Medical technology (1.8%) Conmed Corp. (NON) 54,472 1,047,497 Hill-Rom Holdings, Inc. 48,000 1,585,920 Hologic, Inc. (NON) 58,100 821,534 Invacare Corp. 26,479 630,995 Kinetic Concepts, Inc. (NON) 13,900 493,589 SurModics, Inc. (NON) 23,700 310,944 Metals (1.8%) Century Aluminum Co. (NON) 51,602 538,209 Cliffs Natural Resources, Inc. 2,800 158,396 Coeur d'Alene Mines Corp. (NON) 44,500 677,735 Commercial Metals Co. 48,000 690,720 Reliance Steel & Aluminum Co. 26,420 1,037,778 Schnitzer Steel Industries, Inc. Class A 8,500 389,470 Steel Dynamics, Inc. 63,100 903,592 U.S. Steel Corp. 14,500 642,785 Natural gas utilities (0.7%) NiSource, Inc. 55,800 920,700 Southwest Gas Corp. 31,062 999,265 Office equipment and supplies (0.2%) Steelcase, Inc. 60,149 415,630 Oil and gas (4.0%) Atwood Oceanics, Inc. (NON) 26,800 728,960 Berry Petroleum Co. Class A 24,805 739,685 Cabot Oil & Gas Corp. Class A 16,914 515,370 Clayton Williams Energy, Inc. (NON) 14,700 654,297 Contango Oil & Gas Co. (NON) 13,400 587,456 Oil States International, Inc. (NON) 19,900 914,206 Patterson-UTI Energy, Inc. 47,900 786,997 Penn Virginia Corp. 29,600 562,400 Petroleum Development Corp. (NON) 31,145 907,565 SM Energy Co. 15,100 625,442 Swift Energy Co. (NON) 29,716 770,536 Unit Corp. (NON) 22,451 918,246 Vaalco Energy, Inc. (NON) 42,200 251,934 W&T Offshore, Inc. 63,100 581,151 Whiting Petroleum Corp. (NON) 15,514 1,365,387 Pharmaceuticals (4.8%) Biovail Corp. (Canada) 130,024 2,846,225 Cephalon, Inc. (NON) 13,900 788,825 Endo Pharmaceuticals Holdings, Inc. (NON) 45,744 1,098,313 King Pharmaceuticals, Inc. (NON) 287,083 2,514,847 Medicis Pharmaceutical Corp. Class A 80,843 2,049,370 Par Pharmaceutical Cos., Inc. (NON) 45,000 1,188,000 Watson Pharmaceuticals, Inc. (NON) 67,472 2,732,616 Publishing (0.4%) Gannett Co., Inc. 81,500 1,074,170 Real estate (5.5%) DiamondRock Hospitality Co. (R) 97,311 903,046 Entertainment Properties Trust (R) 9,364 390,853 Hospitality Properties Trust (R) 84,494 1,727,902 Kimco Realty Corp. (R) 32,222 485,586 LaSalle Hotel Properties (R) 68,894 1,634,166 LTC Properties, Inc. (R) 34,057 839,505 Macerich Co. (The) (R) 19,013 788,089 National Health Investors, Inc. (R) 62,262 2,344,164 National Retail Properties, Inc. (R) 87,478 2,022,491 Nationwide Health Properties, Inc. (R) 23,962 896,658 Omega Healthcare Investors, Inc. (R) 70,142 1,541,721 Taubman Centers, Inc. (R) 39,939 1,637,100 Restaurants (0.6%) Red Robin Gourmet Burgers, Inc. (NON) 53,300 1,137,422 Sonic Corp. (NON) 43,800 385,440 Retail (6.1%) Abercrombie & Fitch Co. Class A 35,270 1,302,874 Aeropostale, Inc. (NON) 39,303 1,117,384 AnnTaylor Stores Corp. (NON) 125,342 2,198,499 Books-A-Million, Inc. 90,478 586,297 Brown Shoe Co., Inc. 32,977 482,124 Buckle, Inc. (The) 19,511 537,528 Cabela's, Inc. (NON) 89,200 1,390,628 Cato Corp. (The) Class A 16,185 376,787 Dollar Tree, Inc. (NON) 32,301 1,431,580 Jos. A. Bank Clothiers, Inc. (NON) 14,058 824,923 Kenneth Cole Productions, Inc. Class A (NON) 47,960 644,103 Nash Finch Co. 28,723 1,129,388 Saks, Inc. (NON) 137,067 1,125,320 Systemax, Inc. 76,946 1,258,837 Timberland Co. (The) Class A (NON) 93,055 1,639,629 Toro Co. (The) 5,411 281,643 Wolverine World Wide, Inc. 21,283 608,481 Schools (0.5%) Career Education Corp. (NON) 51,827 1,266,134 Semiconductor (2.1%) Hittite Microwave Corp. (NON) 13,365 614,255 KLA-Tencor Corp. 20,926 662,726 Lam Research Corp. (NON) 19,472 821,524 MKS Instruments, Inc. (NON) 40,200 862,692 Novellus Systems, Inc. (NON) 33,527 895,506 Tessera Technologies, Inc. (NON) 58,800 998,424 Verigy, Ltd. (Singapore) (NON) 94,100 837,490 Shipping (1.0%) Arkansas Best Corp. 44,167 996,849 Con-way, Inc. 12,100 407,649 Overseas Shipholding Group 9,616 377,236 Ship Finance International, Ltd. (Bermuda) 46,917 894,238 Software (3.2%) Akamai Technologies, Inc. (NON) 35,286 1,353,571 AsiaInfo Holdings, Inc. (China) (NON) 36,800 750,720 Autodesk, Inc. (NON) 32,800 968,912 Citrix Systems, Inc. (NON) 17,752 976,715 MicroStrategy, Inc. (NON) 16,397 1,360,787 Red Hat, Inc. (NON) 9,447 303,721 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) 10,700 427,037 THQ, Inc. (NON) 40,500 184,680 TIBCO Software, Inc. (NON) 97,498 1,322,073 Websense, Inc. (NON) 58,814 1,091,588 Staffing (0.6%) Administaff, Inc. 20,349 530,295 CDI Corp. 24,270 407,736 Heidrick & Struggles International, Inc. 37,000 743,700 Technology services (2.8%) Acxiom Corp. (NON) 56,387 864,977 FactSet Research Systems, Inc. 19,308 1,448,100 Fair Isaac Corp. 40,501 965,949 Global Payments, Inc. 22,854 862,281 IHS, Inc. Class A (NON) 20,149 1,275,633 Perfect World Co., Ltd. ADR (China) (NON) 38,700 904,032 Sohu.com, Inc. (China) (NON) 20,000 940,400 Unisys Corp. (NON) 21,600 583,416 Telecommunications (1.0%) ADTRAN, Inc. 31,796 1,004,118 NeuStar, Inc. Class A (NON) 77,226 1,793,960 Textiles (0.8%) Jones Apparel Group, Inc. 54,100 943,504 Maidenform Brands, Inc. (NON) 34,108 846,902 Perry Ellis International, Inc. (NON) 24,007 537,517 Tobacco (0.3%) Universal Corp. 17,094 758,119 Toys (1.0%) Hasbro, Inc. 58,184 2,452,456 Jakks Pacific, Inc. (NON) 18,013 284,245 Transportation services (0.4%) HUB Group, Inc. Class A (NON) 19,219 617,891 Pacer International, Inc. (NON) 47,179 388,755 Trucks and parts (2.4%) Autoliv, Inc. (Sweden) (NON) 47,143 2,707,894 Superior Industries International, Inc. 40,983 589,745 WABCO Holdings, Inc. (NON) 89,000 3,442,517 Total common stocks (cost $238,945,083) SHORT-TERM INVESTMENTS (0.4%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 612,642 $612,642 U.S. Treasury Bills, for an effective yield of 0.27%, June 2, 2011 $279,000 278,453 U.S. Treasury Bills, for effective yields ranging from 0.19% to 0.23%, March 10, 2011 286,000 285,648 Total short-term investments (cost $1,176,652) TOTAL INVESTMENTS Total investments (cost $240,121,735) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $276,052,297. (b) The aggregate identified cost on a tax basis is $244,144,510, resulting in gross unrealized appreciation and depreciation of $58,746,988 and $26,707,118, respectively, or net unrealized appreciation of $32,039,870. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $470 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $9,471,134 and $11,339,159, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $21,529,368 $ $ Capital goods 26,033,955 Communication services 3,673,078 Conglomerates 2,421,526 Consumer cyclicals 38,594,081 Consumer staples 12,130,408 Energy 18,358,494 Financial 57,701,975 1,291,875 795,790 Health care 32,557,259 Technology 43,455,250 Transportation 5,298,243 Utilities and power 11,166,335 Total common stocks Short-term investments 612,642 564,101 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 7/31/10 (Unaudited) COMMON STOCKS (96.3%)(a) Shares Value Aerospace and defense (1.1%) BE Aerospace, Inc. (NON) 185,100 $5,441,940 Airlines (0.7%) US Airways Group, Inc. (NON) 281,300 3,052,105 Banking (6.8%) Bond Street Holdings, LLC 144A Class A (F)(NON) 77,846 1,595,843 Comerica, Inc. 145,800 5,592,888 First Horizon National Corp. 447,572 5,133,651 Huntington Bancshares, Inc. 1,212,650 7,348,659 People's United Financial, Inc. 216,800 3,000,512 SunTrust Banks, Inc. 269,600 6,996,120 SVB Financial Group (NON) 125,300 5,411,707 Biotechnology (1.6%) Viropharma, Inc. (NON) 606,302 7,984,997 Building materials (0.8%) Masco Corp. 395,100 4,061,628 Chemicals (2.6%) Ashland, Inc. 55,800 2,837,430 Huntsman Corp. 556,800 5,829,696 Valspar Corp. 154,900 4,865,409 Coal (1.5%) James River Coal Co. (NON) 311,900 5,461,369 Walter Energy, Inc. 30,100 2,146,130 Communications equipment (0.6%) Tellabs, Inc. 454,800 3,174,504 Computers (4.8%) Brocade Communications Systems, Inc. (NON) 1,015,104 5,024,765 Polycom, Inc. (NON) 299,400 8,886,192 Silicon Graphics International Corp. (NON) 616,700 4,810,260 Xerox Corp. 610,500 5,946,270 Conglomerates (1.1%) AMETEK, Inc. 131,900 5,839,213 Construction (0.5%) USG Corp. (NON) 225,900 2,715,318 Consumer goods (4.9%) Alberto-Culver Co. 362,000 10,595,740 Church & Dwight Co., Inc. 111,600 7,395,732 Newell Rubbermaid, Inc. 471,344 7,305,832 Consumer services (2.1%) Avis Budget Group, Inc. (NON) 894,000 11,031,960 Containers (1.6%) Silgan Holdings, Inc. 297,800 8,463,476 Electric utilities (4.1%) Ameren Corp. 209,500 5,315,015 DTE Energy Co. 151,700 7,002,472 Great Plains Energy, Inc. 300,000 5,382,000 Progress Energy, Inc. 76,780 3,233,206 Energy (oil field) (2.7%) Helix Energy Solutions Group, Inc. (NON) 280,300 2,632,017 National Oilwell Varco, Inc. 104,100 4,076,556 Superior Well Services, Inc. (NON) 242,867 4,510,040 Transocean, Ltd. (Switzerland) (NON) 59,800 2,763,358 Financial (1.7%) Discover Financial Services 308,000 4,703,160 MGIC Investment Corp. (NON) 448,177 3,849,840 Food (1.5%) Mead Johnson Nutrition Co. Class A 146,900 7,806,266 Forest products and packaging (0.6%) Louisiana-Pacific Corp. (NON) 457,500 3,330,600 Health-care services (5.6%) Aetna, Inc. 181,700 5,060,345 AmerisourceBergen Corp. 176,400 5,286,708 Coventry Health Care, Inc. (NON) 126,500 2,508,495 Humana, Inc. (NON) 89,500 4,208,290 Lincare Holdings, Inc. 324,150 7,701,804 Mednax, Inc. (NON) 90,000 4,243,500 Insurance (8.4%) Assured Guaranty, Ltd. (Bermuda) 568,700 8,928,590 Employers Holdings, Inc. 108,735 1,689,742 Fidelity National Financial, Inc. Class A 284,900 4,207,973 Hanover Insurance Group, Inc. (The) 168,100 7,367,823 Hartford Financial Services Group, Inc. (The) 164,334 3,847,059 HCC Insurance Holdings, Inc. 219,000 5,720,280 Marsh & McLennan Cos., Inc. 214,300 5,040,336 XL Group PLC 377,100 6,685,983 Investment banking/Brokerage (3.2%) Ameriprise Financial, Inc. 149,962 6,356,889 E*Trade Financial Corp. (NON) 313,990 4,593,674 Invesco, Ltd. 287,468 5,617,125 Medical technology (2.8%) Boston Scientific Corp. (NON) 971,900 5,442,640 Cooper Companies, Inc. (The) 106,300 4,130,818 Covidien PLC (Ireland) 133,042 4,965,127 Metals (1.0%) U.S. Steel Corp. 121,700 5,394,961 Natural gas utilities (0.9%) National Fuel Gas Co. 98,900 4,752,145 Oil and gas (6.9%) Apache Corp. 55,500 5,304,690 Cabot Oil & Gas Corp. Class A 159,000 4,844,730 Newfield Exploration Co. (NON) 97,063 5,188,988 PetroHawk Energy Corp. (NON) 384,900 6,069,873 Pioneer Natural Resources Co. 85,655 4,961,138 QEP Resources, Inc. (NON) 179,900 6,192,158 Swift Energy Co. (NON) 123,200 3,194,576 Pharmaceuticals (0.2%) Akorn, Inc. (NON) 290,302 1,056,699 Publishing (0.7%) Gannett Co., Inc. 272,100 3,586,278 Real estate (1.9%) Chimera Investment Corp. (R) 1,506,637 5,830,685 Host Marriott Corp. (R) 276,442 3,964,178 Restaurants (1.3%) Domino's Pizza, Inc. (NON) 534,600 6,837,534 Retail (8.3%) Big Lots, Inc. (NON) 187,800 6,443,418 Macy's, Inc. 285,433 5,323,325 NBTY, Inc. (NON) 123,900 6,676,971 OfficeMax, Inc. (NON) 425,000 6,073,250 RadioShack Corp. 176,500 3,801,810 Ross Stores, Inc. 66,500 3,501,890 SUPERVALU, Inc. 225,600 2,544,768 Talbots, Inc. (The) (NON) 724,980 8,330,020 Schools (2.0%) Apollo Group, Inc. Class A (NON) 134,000 6,181,420 Career Education Corp. (NON) 176,300 4,307,009 Semiconductor (2.3%) Atmel Corp. (NON) 1,299,700 6,797,431 Cymer, Inc. (NON) 154,928 5,156,004 Shipping (1.8%) Genco Shipping & Trading, Ltd. (NON) 313,200 5,230,440 Nordic American Tanker Shipping (Bermuda) 144,100 4,132,788 Software (1.0%) Amdocs, Ltd. (United Kingdom) (NON) 191,500 5,233,695 Technology services (3.2%) Ingram Micro, Inc. Class A (NON) 246,300 4,071,339 Unisys Corp. (NON) 290,800 7,854,508 United Online, Inc. 700,124 4,424,784 Textiles (1.3%) Hanesbrands, Inc. (NON) 270,700 6,781,035 Toys (1.1%) Mattel, Inc. 275,800 5,835,928 Trucks and parts (1.1%) Autoliv, Inc. (Sweden) (NON) 96,900 5,565,937 Total common stocks (cost $432,556,667) PURCHASED OPTIONS OUTSTANDING (0.9%)(a) Expiration date/ Contract strike price amount Value Alliance Data Systems Corp. (Call) Sept-10/$75.00 272,490 $24,524 Assured Guaranty, Ltd. (Call) Oct-10/17.50 229,060 238,222 Atmel Corp. (Call) Aug-10/5.00 463,685 180,837 Avis Budget Group, Inc. (Call) Dec-10/12.50 704,568 1,246,099 Boston Scientific Corp. (Call) (F) Aug-10/8.00 697,000 20,487 Brocade Communications Systems, Inc. (Call) Oct-10/6.00 856,957 64,272 Community Health Systems, Inc. (Call) Sept-10/45.00 196,230 9,430 Domino's Pizza, Inc. (Call) Dec-10/12.50 580,167 907,845 Genco Shipping & Trading, Ltd. (Call) Dec-10/18.00 489,459 780,883 Petrohawk Energy Corp. (Call) Dec-10/22.00 693,272 36,813 Republic Airways Holdings, Inc. (Call) Aug-10/7.50 378,346 18,917 Talbots, Inc. (Call) (F) Dec-10/12.00 637,050 901,000 Transocean, Ltd. (Call) Aug-10/55.00 310,900 101,571 Transocean, Ltd. (Call) Aug-10/60.00 215,760 10,911 Walter Industries, Inc. (Call) Sept-10/85.00 104,422 79,361 Total purchased options outstanding (cost $8,100,426) U.S. TREASURY OBLIGATIONS (1.0%)(a,i) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 $2,674,705 $2,874,532 1 3/8s January 15, 2020 109,966 113,193 U.S. Treasury Notes 2 3/4s, February 15, 2019 534,000 544,055 3 1/4s, December 31, 2016 690,000 736,230 3 7/8s May 15, 2018 459,000 510,794 1.375s November 15, 2012 213,000 217,271 1 3/8s, September 15, 2012 165,000 168,597 Total U.S. treasury obligations (cost $5,164,672) SHORT-TERM INVESTMENTS (2.7%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 10,969,731 $10,969,731 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.27%, December 16, 2010 $2,703,000 2,701,297 U.S. Treasury Bills zero%, January 20, 2011 (i) 20,000 19,982 Total short-term investments (cost $13,690,066) TOTAL INVESTMENTS Total investments (cost $459,511,831) (b) WRITTEN OPTIONS OUTSTANDING at 7/31/10 (premiums received $2,513,625) (Unaudited) Contract Expiration date/ amount strike price Value Alliance Data Systems Corp. (Call) 272,490 Sept-10/$85.00 $2,725 Assured Guaranty, Ltd. (Call) 229,060 Oct-10/22.50 36,650 Atmel Corp. (Call) 463,685 Aug-10/7.50 46 Avis Budget Group, Inc. (Call) 704,568 Dec-10/15.00 616,567 Boston Scientific Corp. (Call) 697,000 Aug-10/10.00 20,594 Brocade Communications Systems, Inc. (Call) 856,957 Oct-10/8.00 17,139 Community Health Systems, Inc. (Call) 196,230 Sept-10/55.00 1,438 Domino's Pizza, Inc. (Call) 580,167 Dec-10/15.00 337,135 Genco Shipping & Trading, Ltd. (Call) 489,459 Dec-10/21.00 342,377 Petrohawk Energy Corp. (Call) 693,272 Dec-10/25.00 9,983 Republic Airways Holdings, Inc. (Call) 378,346 Aug-10/10.00 38 Talbots, Inc. (Call) (F) 637,050 Dec-10/15.00 306,400 Transocean, Ltd. (Call) 310,900 Aug-10/65.00 8,332 Walter Industries, Inc. (Call) 104,422 Sept-10/95.00 10,442 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $516,580,243. (b) The aggregate identified cost on a tax basis is $476,325,603, resulting in gross unrealized appreciation and depreciation of $70,838,832 and $26,084,101, respectively, or net unrealized appreciation of $44,754,731. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,005 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $87,819,203 and $89,325,497, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $146,760,708 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers.The fund did not have any activity on futures contracts during the reporting period.Outstanding contracts on purchased and written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $1,051,330 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $107 on derivative contracts subject to the Master Agreements. The was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $24,973,414 $ $ Capital goods 19,471,353 Conglomerates 5,839,213 Consumer cyclicals 60,415,553 Consumer staples 64,006,261 Energy 57,345,623 Financials 111,886,874 1,595,843 Health care 52,589,423 Technology 61,379,752 Transportation 12,415,333 Utilities and power 25,684,838 Total common stocks Purchased options outstanding 4,621,172 U.S. Treasury Obligations 5,164,672 Short-term investments 10,969,731 2,721,279 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ $(1,709,866) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $4,621,172 $1,709,866 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
